Name: Commission Regulation (EEC) No 3811/85 of 19 December 1985 adapting certain Regulations on fruit and vegetables, on account of the accession of Spain and Portugal
 Type: Regulation
 Subject Matter: public finance and budget policy;  Europe;  prices;  trade policy
 Date Published: nan

 31 . 12 . 85 Official Journal of the European Communities No L 368/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3811/85 of 19 December 1985 adapting certain Regulations on fruit and vegetables , on account of the accession of Spain and Portugal HAS ADOPTED THIS REGULATION : Article 1 1 . The following is added to the Annex to Regulation No 80/63/EEC : 'Kingdom of Spain SOIVRE SecretarÃ ­a de Estado de Comercio Ministerio de EconomÃ ­a y Hacienda Paseo de la Castellona, 162 28046 Madrid Portuguese Republic Junta nacional das frutas R. Rodrigo da Fonseca, 8 1200 Lisboa'. 2 . The following is added to Annex I to Regulation (EEC) No 496/70 ': 'Kingdom of Spain SOIVRE THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 396 (2) thereof, Whereas, pursuant to Article 396 of the Act of Accession, the following Regulation on fruit and vegetables should be adapted on account of the accession of Spain and Portugal : ! Commission Regulation No 80/63/EEC of 31 July 1963 on the quality control of fruit and vegetables imported from third countries ('), as last amended by Regulation (EEC) No 1857/85 (2),  Commission Regulation (EEC) No 496/70 of 17 March 1970 laying down initial provisions on quality control of fruit and vegetables exported to third coun ­ tries (3), as last amended by Regulation (EEC) No 2074/85 (4),  Commission Regulation (EEC) No 2118/74 of 9 August 1974 laying down detailed rules for the appli ­ cation of the system of reference prices for fruit and vegetables (*), as last amended by Regulation (EEC) No 31 10/83 (6),  Commission Regulation (EEC) No 2498/75 of 30 September 1975 laying down detailed rules for the payment of financial compensation for certain Community citrus fruit Q, as last amended by Regula ­ tion (EEC) No 2794/84 (8) ; Whereas, pursuant to Article 2 (3) of the Treaty of Acces ­ sion , the measures referred to in Article 396 of the Act may be adopted before accession , such measures entering into force subject to and on the date of entry into force of the Treaty, Secretaria de estado de comercio Ministerio de economÃ ­a y hacienda Paseo de la Castellana, 162 28046 Madrid Portuguese Republic Junta Nacional das Frutas R. Rodrigo da Fonseca, 8 1200 Lisboa'. 3 . The following is added to Article 4 of Regulation (EEC) No 2118/84 : 'Kingdom of Spain : Madrid, Barcelona, Seville , Bilbao Portuguese Republic : Lisbon , Porto'. 4 . The following is added to the third subparagraph of Article 3 (2) of Regulation (EEC) No 2498/75 : Productos destinados a ser introducidos en . . . (Estado miembro importador) conforme al Reglamento (CEE) n ° 2498/75' Productos com destino a . . . (Estado membro impor ­ tador) em conformidade com o Regulamento (CEE) n ? 2498/75'.(') OJ No 121 , 3 . 8 . 1963, p . 2137/ 163 .(2) OJ No L 174, 4 . 7. 1985, p. 31 . (3) OJ No L 62, 18 . 3 . 1970, p. 11 . O OJ No - L 196, 26 . 7 . 1985, p. 24 . (*) OJ No L 220, 10 . 8 . 1974, p. 20 . (6) OJ No L 303 , 5 . 11 . 1983, p. 5 . 0 OJ No L 254, 1 . 10 . 1975, p. 38 . (8) OJ No L 263 , 4 . 10 . 1984, p. 20 . Article 2 This Regulation shall enter into force on 1 March 1986, subject to the entry into force of the Treaty of Accession of Spain and Portugal . No L 368/2 Official Journal of the European Communities 31 . ' 12. 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1985 . For the Commission Frans ANDRIESSEN Vice-President